DETAILED ACTION
	
Response to Arguments
Applicant argues that the cited prior art does not teach the lithium garnet and a protonated garnet formed on the exterior surface of the lithium garnet and having the thickness as claimed. Examiner discussed proposed amendment that clearly teaches the formula of LLZO composition as shown in dependent claim 19 and further submitted that an RCE with the proposed amendment of the LLZO in claim 18 would require further search and consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/Primary Examiner, Art Unit 1729